Exhibit 10.2

GUARANTY AGREEMENT

THIS GUARANTY AGREEMENT (this “Agreement”) is entered into as of October 8,
2018, by GREEN PLAINS INC., a Delaware corporation (“Guarantor”), for the
benefit of VALERO RENEWABLE FUELS COMPANY, LLC (“Buyer”).  Terms used but not
defined herein shall have the meanings assigned to them in the APA (as defined
below).

RECITALS

A.GREEN PLAINS BLUFFTON LLC and GREEN PLAINS HOLDINGS II LLC (collectively,
“Obligor”), have entered into that certain Asset Purchase Agreement dated as of
October 8, 2018 with Buyer for the sale and purchase of the Purchased Assets
comprising the Ethanol Plants (the “APA”)

B.Obligor and Seller have entered into or will enter into the Transaction
Documents.

C.As a condition precedent to Closing under the APA and the execution and
delivery of the Transaction Documents, Seller requires the execution of this
Agreement.

D.Guarantor, directly or indirectly, owns all of the equity interests in
Obligor.

NOW THEREFORE, as a material inducement to Buyer to enter into the APA and the
Transaction Documents with Obligor, and in consideration of the foregoing
Recitals, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, Guarantor agrees as follows:

ARTICLE I
REPRESENTATIONS AND WARRANTIES OF GUARANTOR

Guarantor hereby represents and warrants to Buyer as follows:

Section 1.1   Organization and Qualification. Guarantor is a Delaware
corporation, duly organized, validly existing and in good standing under the
laws of Delaware.

Section 1.2    Due Authority.  The execution, delivery and performance of this
Agreement have been duly authorized by all necessary corporate action and do not
violate, breach or contravene Guarantor’s governing documents.  This Agreement
has been duly and validly executed and delivered by Guarantor and constitutes a
legal, valid and binding obligation of Guarantor enforceable in accordance with
its terms, except as enforcement may be limited by (i) applicable bankruptcy,
insolvency, moratorium, reorganization, fraudulent conveyance and other similar
laws affecting enforcement of creditors’ rights generally and (ii) principles of
equity affecting the availability of specific performance and other equitable
remedies.





1

--------------------------------------------------------------------------------

 

Section 1.3    Solvency.  There are no bankruptcy, insolvency, reorganization,
receivership or similar procedures pending with respect to, being contemplated
by or, to the knowledge of Guarantor, threatened against Guarantor.  Guarantor
is not insolvent and will not be rendered insolvent as a result of execution of
this Agreement.  Guarantor has the financial capacity to perform all of its
obligations under this Agreement.

Section 1.4    Consideration. Guarantor has received adequate consideration for
entering into this Agreement, including the execution of the APA and the other
Transaction Documents by Buyer and Obligor, and the undertaking of the
Obligations (as defined below) by Obligor.

ARTICLE II
GUARANTY OF OBLIGATIONS

Section 2.1    Guaranty.

(a)Subject to any rights, setoffs, counterclaims, and any other defenses that
the Guarantor expressly reserves to itself under this Agreement, Guarantor
hereby unconditionally, absolutely and irrevocably guarantees to Buyer the due
and punctual payment by Obligor of all amounts payable by Obligor under the APA
and the other Transaction Documents (all such obligations, terms and provisions
as now or hereafter in existence being collectively called the “Obligations”),
whether according to the present terms thereof, or pursuant to any change in the
terms, covenants and conditions thereof at any time hereafter made or granted,
including pursuant to any amendments, extensions or renewals of the APA, the
other Transaction Documents or the Obligations. Guarantor agrees and
acknowledges that no amendment, extension or renewal of the APA, the other
Transaction Documents or the Obligations will discharge or otherwise affect the
liability of Guarantor under this Agreement.  Guarantor shall not be liable
hereunder for special, consequential, exemplary, tort or other damages except to
the extent the same comprise Obligations.

(b)In the event that Obligor shall fail in any manner whatsoever to pay the
Obligations, when and as the same shall be required to be paid under the terms
of the APA or the other Transaction Documents, Guarantor will itself, in
accordance with the terms of the APA or other Transaction Documents, duly and
punctually pay such Obligations, or cause the same to be duly and punctually
paid as if Guarantor were itself the obligor with respect to such Obligations
under the APA or the other Transaction Documents, as applicable. All sums
payable to Buyer under this Agreement shall be paid within ten (10) Business
Days after Buyer’s demand for payment is received, in immediately available
funds in lawful money of the United States of America.

Section 2.2    No Demand or Notice.

(a)It shall not be a condition to the guarantees and agreements set forth in
Section 2.1 (the “Guaranty”) that Buyer shall have first made any request of, or
demand upon, or given any notice of the occurrence of a default under the APA or
the other Transaction Documents



2

--------------------------------------------------------------------------------

 

(unless such notice is specifically required under the APA or the other
Transaction Documents) or any other notice whatsoever to, Guarantor or Obligor
or any other person, or shall have instituted any action or proceeding against
Obligor or any other person in respect thereof, or shall have joined Obligor in
any such action or proceeding.

(b)Buyer, in asserting the benefit of the Guaranty shall give prompt notice to
Guarantor of any failure by Obligor to pay, perform or observe any Obligation;
provided, however, that any failure, delay (subject to applicable statutes of
limitations) or defect in the giving of such notice shall not alter or affect
the Guaranty under this Agreement.

Section 2.3    Waiver of Resort to Security. Guarantor further agrees that this
Agreement constitutes a continuing guarantee of payment when due and not a
guarantee of collection, and Guarantor waives any right to require as a
condition to its Guaranty that any resort be had by Buyer to any security held
for the payment of any Obligation.

Section 2.4    No Discharge. The Guaranty is and shall remain absolute and
unconditional irrespective of any circumstance that might otherwise constitute a
legal or equitable discharge of a surety or guarantor, as the case may be, with
respect to its Guaranty.

Section 2.5    Waivers by Guarantor.

(a)Guarantor hereby waives with respect to its Guaranty but without prejudice to
the rights of the parties to the APA or the other Transaction Documents, any
notice of acceptance of this Agreement by Buyer, grace, presentment, demand,
protest, notice of the occurrence of a default under the APA or the other
Transaction Documents and any other notices of any kind whatsoever and
promptness in making any claim or demand hereunder (subject to applicable
statutes of limitations).

(b)The Guaranty shall not be affected by (i) any extension or modification of
the APA, the other Transaction Documents or any agreement related to the
foregoing, (ii) any rescission, waiver, amendment or modification of any of the
terms or provisions of the APA, the other Transaction Documents or of any
agreement related to the foregoing, including any change in the time, manner or
place of payment or performance of any of the obligations under the APA or the
other Transaction Documents or (iii) the release of any security held for
payment of any Obligations.

Section 2.6    No Reduction. The Guaranty shall not be subject to any reduction,
limitation, impairment or termination for any reason, including any claim of
waiver, release, surrender, alteration or compromise, and shall not be subject
to any defense or set-off, counterclaim, recoupment or termination whatsoever,
except as provided in Section 2.9.

Section 2.7    Enforcement. Notwithstanding anything herein to the contrary,
Buyer may proceed to enforce the Guaranty against Guarantor without first
pursuing or exhausting any right or remedy that Buyer or any of its successors
or assigns may have against Obligor or any other person.





3

--------------------------------------------------------------------------------

 

Section 2.8    Continued Effectiveness. The Guaranty shall continue to be
effective or be reinstated, as the case may be, if at any time payment, or any
part thereof, of any Obligation of Obligor is rescinded or must otherwise be
restored or returned by the person receiving such payment upon the insolvency,
bankruptcy or reorganization of Obligor, all as though such payment or part
thereof had not been made.

Section 2.9    Certain Defenses. Nothing herein is intended to deny to
Guarantor, and it is expressly agreed that Guarantor shall have and may assert,
any and all the defenses, set-offs, counterclaims and other rights (other than
those relating to insolvency, bankruptcy or reorganization as described in
Section 2.8) with regard to any Obligation that Obligor may possess except as
set forth herein or any other defense Obligor may possess relating to lack of
validity or enforceability of the APA, the other Transaction Documents or any
other agreement or instrument relating to the foregoing as against Obligor
arising from (a) the defective incorporation or other defective organization of
Obligor, (b) Obligor’s lack of qualification to do business in any applicable
jurisdiction or (c) Obligor’s defective corporate or other organizational
authority to enter into, deliver or perform the APA or any other Transaction
Documents.

ARTICLE III
MISCELLANEOUS

Section 3.1    Governing Law. THIS AGREEMENT SHALL BE CONSTRUED (BOTH AS TO
VALIDITY AND PERFORMANCE), INTERPRETED AND ENFORCED IN ACCORDANCE WITH, AND
GOVERNED BY, THE LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD TO CONFLICTS OF
LAWS RULES AS APPLIED IN NEW YORK.

Section 3.2    Jurisdiction; Consent to Service of Process; Waiver. Guarantor
and Buyer each agrees that it shall bring any action or proceeding in respect of
any claim arising out of or related to this Agreement, whether in tort or
contract or at law or in equity, exclusively in any Federal or state court in
the City of New York, New York and solely in connection with claims arising
under such agreement or instrument or the transactions contained in or
contemplated by such agreement or instrument, (a) irrevocably submits to the
exclusive jurisdiction of such courts, (b) waives any objection to laying venue
in any such action or proceeding in such courts, and (c) waives any objection
that such courts are an inconvenient forum or do not have jurisdiction over
it.  Guarantor and Buyer each hereby knowingly and intentionally, irrevocably
and unconditionally waives trial by jury in any legal action or proceeding
relating to this Agreement and for any counterclaim therein.

Section 3.3    Construction. Whenever the context requires, the gender of all
words used in this Agreement includes the masculine, feminine and neuter.  Terms
defined in the singular have the corresponding meanings in the plural, and vice
versa.  All references to Articles and Sections refer to articles and sections
of this Agreement.  The word “including” means “including, but not limited
to”.  The words “hereof,” “hereby,” “herein,” “hereunder” and similar terms in
this Agreement shall refer to this Agreement as a whole and not any particular
section or article in



4

--------------------------------------------------------------------------------

 

which such words appear.  Any reference to a statute, regulation or law shall
include any amendment thereof or any successor thereto and any rules and
regulations promulgated thereunder, all as in effect as of the date
hereof.  Reference to any person includes such person’s successors and
assigns.  Whenever this Agreement refers to a number of days, such number shall
refer to calendar days unless Business Days are specified.

Section 3.4    Amendment. This Agreement may not be amended except by an
instrument in writing executed and delivered by Guarantor and Seller.

Section 3.5    Notices. All notices and other communications that are required
to be or may be given pursuant to this Agreement shall be in writing and shall
be deemed to have been duly given if delivered in person or by a recognized
international courier service (such as Federal Express or UPS) or mailed by
registered or certified mail (postage prepaid, return receipt requested) to the
relevant party hereto at the following addresses or sent by facsimile to the
following numbers:

If to Guarantor, to:

Green Plains Inc.

1811 Aksarben Drive

Omaha, NE 68106

Attn: General Counsel

Telephone: (402) 315-1629

Facsimile: (402) 952-4916

﻿

If to Buyer, to:

Valero Renewable Fuels Company, LLC

One Valero Way

San Antonio, Texas  78249

Attention:  Executive Vice President and General Counsel

Telephone:  (210) 345-2031

Facsimile:  (210) 345-3214

﻿

or to such other address or facsimile number as Guarantor or Seller may, from
time to time, designate in a written notice given in accordance with this
Section 3.5.  Any such notice or communication shall be effective (a) if
delivered in person or by courier, upon actual receipt by the intended
recipient, (b) if sent by facsimile transmission, upon actual receipt if
received during the recipient’s normal business hours, or at the beginning of
the recipient’s next Business Day after receipt if not received during
recipient’s normal business hours, or (c) if mailed, upon the earlier of five
days after deposit in the mail and the date of delivery as shown by the return
receipt therefor.

Section 3.6    Public Announcements. Neither Guarantor nor Buyer will issue or
make any press releases or similar public announcements concerning the Guaranty
or this Agreement without



5

--------------------------------------------------------------------------------

 

the prior written consent of each of the parties hereto, except as may be
required by Law.  In the event that it is required by Law to make a disclosure
concerning this Agreement such party shall use diligent efforts to first notify
the other parties hereto before making such disclosure.

Section 3.7    Expenses. Except as otherwise expressly provided herein, all
costs and expenses incurred by Guarantor in connection with this Agreement shall
be paid by Guarantor, and all costs and expenses incurred by Buyer in connection
with this Agreement shall be paid by Buyer.

Section 3.8    Headings. The headings contained in this Agreement are for
reference purposes only and shall not affect in any way the meaning or
interpretation of this Agreement.

Section 3.9    Severability. If any term or other provision of this Agreement is
invalid, illegal or incapable of being enforced by any rule of Law or public
policy, all other conditions and provisions of this Agreement shall nevertheless
remain in full force and effect, and the invalid, illegal or unenforceable
provision shall be reformed to the minimum extent required to render such
provision valid, legal and enforceable and in a manner so as to preserve the
economic and legal substance of the transactions contemplated hereby to the
fullest extent permitted by Law.  Upon such determination that any term or other
provision is invalid, illegal or incapable of being enforced, the parties hereto
shall negotiate in good faith to modify this Agreement so as to effect the
original intent of the parties hereto as closely as possible in an acceptable
manner to the end that the Guaranty contemplated hereby is fulfilled to the
extent possible.

Section 3.10    Assignment. This Agreement shall not be assigned by Guarantor or
Buyer (including by operation of law or otherwise), except in connection with an
assignment permitted under the APA or the other Transaction Documents.  Any
purported assignment of this Agreement in violation of this Section 3.10 shall
be null and void.

Section 3.11    Parties in Interest. This Agreement shall be binding upon and
inure solely to the benefit of Buyer and its permitted successors and assigns,
and nothing in this Agreement, express or implied, is intended to or shall
confer upon any other person any right, benefit or remedy of any nature
whatsoever under or by reason of this Agreement.

Section 3.12    Counterparts. This Agreement may be executed in multiple
counterparts and by Guarantor and Buyer in separate counterparts, each of which
when executed shall be deemed to be an original but all of which taken together
shall constitute one and the same agreement.  Signed counterparts of this
Agreement delivered via facsimile or emailed as portable document format (PDF)
attachments to shall have the same binding effect as originals; provided that
each party hereto uses commercially reasonable efforts to deliver to each other
party hereto original signatures as soon as possible thereafter.

Section 3.13    Entire Agreement. This Agreement, the APA and the other
Transaction Documents constitute the entire agreement of Guarantor and Buyer
with respect to the subject



6

--------------------------------------------------------------------------------

 

matter hereof, and supersede all prior agreements and undertakings, both written
and oral, among Guarantor and Buyer with respect to the subject matter hereof.

Section 3.14    No Third Party Beneficiary. This Guaranty is given by Guarantor
solely for the benefit of Buyer and its successors and permitted assigns, and is
not to be relied upon by any other person or entity.

Section 3.15    Term of Guaranty.This Guaranty Agreement shall continue in
effect until all Obligations have been satisfied.

IN WITNESS WHEREOF, the undersigned has caused this Agreement to be executed as
of the date first written above by its officers thereunto duly authorized.

﻿

﻿

 

GUARANTOR:

﻿

 

﻿

 

﻿

 

﻿

 

GREEN PLAINS INC.

﻿

 

﻿

 

By:

/s/ Todd Becker

Name:

Todd Becker

Title:

President and Chief Executive Officer

﻿

﻿

ACCEPTED:

Valero Renewable Fuels Company, LLC

﻿

 

By:

/s/ Martin Parrish

Name:

Martin Parrish

Title:

Senior Vice President

﻿



7

--------------------------------------------------------------------------------